Citation Nr: 1227571	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  03-15 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1978 to March 1982. He also had active service in the Alabama Army National Guard (ALANG) from September 1990 to July 1991 and from February 2003 to April 2005. 

This matter comes before the Board of Appeals (Board) on appeal from decisions of December 2001 and August 2006 by a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2009, the Veteran testified before a decision review officer (DRO); a transcript of that hearing is of record.  In June 2009, the Board reopened the underlying claim seeking service connection for a low back disability and then remanded the claim for additional development.  When the matter returned to the Board in March 2011, the Board determined that further development was needed in order to ensure compliance with the June 2009 remand directives.  As such, the Board instructed the RO (via the Appeals Management Center (AMC)) to obtain outstanding records of pertinent VA treatment since 2009, and to obtain a supplemental VA medical opinion.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

The Board previously remanded the matter on appeal in June 2009 and again in March 2011, after determining that additional development was needed prior to adjudication of the Veteran's claim.  In March 2011, the Board instructed the RO/AMC to obtain copies of any outstanding VA treatment records since October 2009 and associate them with the claims folder.  A current review of the claims file reflects that there are still outstanding VA treatment records pertinent to the claims on appeal.  

The March 2012 supplemental statement of the case indicates that the Veteran's VA treatment records dated from October 2009 to March 2012 were reviewed, and the Board's access to Virtual VA demonstrates that records from the VA Medical Center in Tuskegee have been associated with that data base.  However, a review of the Virtual VA data base does not show that it contains the report of a March 2011 VA neurosurgery note referenced in the report of a January 2012 VA spine examination.  This VA treatment record, and possibly others, remains outstanding.  Accordingly, on remand, the AMC/RO should attempt to obtain any outstanding pertinent treatment records from any pertinent VA facility at which the Veteran sought treatment for his low back disorder.  See 38 C.F.R. § 3.159(c)(2).

A remand is also needed in order to obtain a supplemental VA medical opinion.  Specifically, in the March 2011 remand directives, the Board instructed the RO/AMC to obtain a supplemental VA medical opinion on whether the Veteran had a pre-existing low back disorder that was aggravated by his periods of active in Alabama Army National Guard (ALANG) from September 1990 to July 1991 and from February 2003 to April 2005.  To date, no opinion regarding aggravation of any currently diagnosed low back disability during active service in the ALANG has been obtained provided.  While the claims folder now contains the report of the January 2012 VA examination, which contains a medical opinion on the etiology of the Veteran's current low back disorder, the VA examiner failed to address the question of aggravation of any pre-existing low back disorder.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id. 

Moreover, the Board does not find that the January 2012 VA examiner's medical opinion is adequate, because the examiner failed to consider the Veteran's statements regarding continuity of symptoms.  The January 2012 VA examiner provided an opinion that relies largely, if not entirely, on medical evidence, or the lack thereof, and does not reflect adequate consideration of the competent and credible lay evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  The January 2012 VA examiner determined that the Veteran's statements regarding continuity of low back pain since a 1982 inservice back injury conflicted with the lack of medical evidence that demonstrated continuity of treatment.   Based on the lack of treatment sought for ongoing back problems, the January 2012 VA examiner opined that it was less likely than not that the Veteran's current low back disorder was incurred in or caused by the claimed 1982 inservice injury.  

However, the Board notes that service treatment records confirm his account of in-service low back treatment and symptoms.  As previously noted by the Board in March 2011, a review of the Veteran's service treatment records clearly demonstrate that he was treated for back pain and back strain on more than one occasion in 1980 after lifting heavy objects, however, no low back abnormalities were observed at the time of his March 1982 separation examination.  Subsequent service records do indicate that the Veteran had other injuries to his back during subsequent periods of active duty in ALANG.  For instance, a June 1991 line of duty (LOD) determination that revealed that in November 1990, he stepped from his truck and experienced pain in his lower back;  a November 2004 LOD determination found that he had a preexisting back condition that was subsequently aggravated by his deployment to Kuwait from March 2003 to March 2004; as well as, various other service treatment records and multiple individual sick slips that demonstrate that the Veteran was treated for back pain between February 2003 and April 2005.  On a February 2005 Report of Medical History for the Medical Board, it was noted that he had lower back pains and he was diagnosed with lumbar back strain in April 2005.  Current medical evidence demonstrates that the Veteran's current low back disorder involves a chronic low back strain and diagnostic evidence of degenerative changes. 

 Essentially, the Board finds the Veteran's account of symptomatology is generally consistent with the in- and post-service medical evidence of record and has been generally consistent.  

The Board finds that the RO/AMC should arrange for the Veteran's claims folder to be reviewed by an appropriate specialist, in order to provide a supplemental VA medical opinion whether the Veteran current low back disorder was incurred in or aggravated by any of his three periods of active service.  In particular, the RO/AMC should ask the VA examiner to provide a supplemental opinion which clearly addresses whether the Veteran had pre-existing low back disorder that was aggravated by his periods of active service in the ALANG, or whether the Veteran's current low back disorder had an onset during his ALANG service.  See Stegall, 11 Vet. App. at 271.

In the report, the VA examiner must acknowledge and discuss the Veteran's lay statements, to include reports of a continuity of back pain in-and post-service.  See Dalton v. Nicholson, 21 Vet. App. 23(2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the appropriate VA medical facilities and attempt to obtain medical treatment records pertaining to the Veteran, including a VA neurosurgical noted dated in March 2011 (referenced in the January 2012 VA examination report).  The RO/AMC should also attempt to obtain any other evidence identified as relevant by the Veteran during the course of the remand, provided that the Veteran completes the required authorization forms. 

2.  The RO/AMC should arrange for the Veteran's claims folder to be reviewed by an appropriate specialist, in order to provide a supplemental VA medical opinion on the etiology of the current low back disorder.   Another physical examination is not required unless determined to be necessary by the VA examiner.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records as well as the previous June 2010 and January 2012 VA examination reports. 

In the supplemental medical opinion report, the examiner should offer comments and provide an opinion, with supporting rationale, as to the following questions: 

a.  What are the current diagnoses pertaining to the Veteran's low back?  

b.  Does any current diagnosed disability have an onset during any of the Veteran's periods of active service from 1987 to 1982, September 1990 to July 1991, and/or February 2003 to April 2005?

c.  If any diagnosed disability was not incurred during his first period of service, is it considered to have existed prior to the Veteran's active service in the Alabama Army National Guard from September 1990 to July 1991 and from February 2003 to April 2005? 

d.  With respect to any preexisting condition, was it aggravated beyond the normal progress of the disease during or due to the Veteran's active service from September 1990 to July 1991 and from February 2003 to April 2005? 

The opinion should address treatment during these three periods of service, specifically the November 2004 line of duty determination and December 2004 medical record for low back pain.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

3.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Thereafter, the RO/AMC  should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


